DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2009/0317060), hereinafter referred to as Han, in view of Loganathan (US 2017/0177718), hereinafter referred to as Loganathan.

7.	Regarding claim 1, Han discloses a content providing method comprising:  providing a user interface that comprises a plurality of interaction types to input a user reaction to a video during a playback of the video (fig. 1, paragraph 24 wherein user can enter text input or vocal input regarding reaction to viewed content); 
and providing content related to the specific frame in response to a playback request associated with the user reaction (fig. 1-3, paragraph 12 wherein system plays back a particular portion of content based on detected interest in content being viewed).
However Han is silent in regards to disclosing receiving from a user during the playback of the video, a user input indicating a selected interaction type from the plurality of interaction types; and associating the user reaction corresponding to the selected interaction type with a specific frame of the video, based on a reaction input time at which the user reaction is input to the video.
Loganathan discloses receiving from a user during the playback of the video, a user input indicating a selected interaction type from the plurality of interaction types (fig. 1-2, paragraphs 36-37 wherein system aggregates data of various user interactions with displayed content);
and associating the user reaction corresponding to the selected interaction type with a specific frame of the video, based on a reaction input time at which the user reaction is input to the video (fig. 1-2, paragraphs 25-26 wherein detected user interaction with content is associated with specific frame of content).  Loganathan (paragraph 18) provides motivation to combine the references wherein content provider includes a user interaction analyzer in order for the system to recommend content.  All of the elements are known.  Combining the references would yield the instant claims wherein system compiles various user interactions with content being presented to a user.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 2, Loganathan discloses the content providing method of claim 1, wherein the associating comprises associating the user reaction with the specific frame that is displayed at the reaction input time (fig. 1-2, paragraph 26 wherein detected user interest is associated with the frame and time of the content being presented to viewer).

9.	Regarding claim 3, Han discloses the content providing method of claim 1, wherein the associating comprises associating the user reaction with a number of previous frames of the specific frame that is displayed at the reaction input time (fig. 4, paragraphs 53-54 wherein a history of reactions including time points at which reactions occurred and user’s reaction information are shown on the playbar on screen).

10.	Regarding claim 4, Loganathan discloses the content providing method of claim 1, wherein the associating comprises associating the user reaction with a specific object in the specific frame based on a location in the specific frame at which the user reaction is input (fig. 1-2, paragraphs 26, 32 and 63 wherein user interaction in relation with a target portion of the video item is aggregated by system).

11.	Regarding claim 5, Loganathan discloses the content providing method of claim 1, wherein the associating comprises associating the specific frame with a reaction magnitude that is determined based on a number of inputs per unit time of the user reaction (fig. 1-2, paragraphs 26, 32 and 63 wherein user interaction in relation with a target portion of the video item is aggregated by system).

12.	Regarding claim 6, Han discloses the content providing method of claim 1, wherein the providing the user interface comprises, while the video is displayed on a screen, displaying the user interface on the screen at a location at which another user input is recognized (fig. 1, paragraphs 22 and 24 wherein user can enter text input or vocal input regarding reaction to viewed content via touch screen). 
Loganathan discloses the associating comprises associating the user reaction with a specific object in the specific frame based on the location at which the user input is recognized (fig. 1-2, paragraphs 26, 32 and 63 wherein user interaction in relation with a target portion of the video item is aggregated by system)..

13.	Regarding claim 7, Han discloses the content providing method of claim 1, wherein the providing the content related to the specific frame comprises displaying an image that represents the selected interaction type (fig. 1-3, paragraph 12 wherein system plays back a particular portion of content based on detected interest in content being viewed).

14.	Regarding claim 8, Loganathan discloses the content providing method of claim 7, wherein the associating comprises associating the specific frame with a reaction magnitude that is determined based on a number of inputs per unit time of the user reaction (fig. 1-2, paragraphs 26, 32 and 63 wherein user interaction in relation with a target portion of the video item is aggregated by system).
Han discloses the displaying comprises displaying the image by applying the reaction magnitude to a graphic element of the image (fig. 1-4, paragraphs 11 wherein icons displayed indicate time intervals of user interest of viewed content).

15.	Regarding claim 9, Han discloses the content providing method of claim 1, wherein the providing the content related to the specific frame comprises providing the content that comprises at least a portion of the specific frame associated with the user reaction of the selected interaction type in response to a request for the content related to the user reaction of the selected interaction type (fig. 1-3, paragraphs 12 and 27-28 wherein system plays back a particular portion of content based on detected interest in content being viewed).

16.	Regarding claim 10, Han discloses the content providing method of claim 1, wherein the providing the content related to the specific frame comprises providing the content that is created based on the user reaction of the selected interaction type by a plurality of users viewing the video (fig. 1-3, paragraphs 12 and 27-28 wherein system plays back a particular portion of content based on detected interest in content being viewed).
	Loganathan discloses in response to a request for the content related to the user reaction of the selected interaction type (fig. 1-2, paragraphs 36-37 wherein aggregated data from user interaction analyzer determines various types of input in relation to displayed content).

17.	Regarding claim 11, Han discloses a non-transitory computer-readable record medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform the content providing method of claim 1 (fig. 3-5, paragraphs 61-62 wherein system records history of user reactions to presented content).

18.	Regarding claim 12, Han discloses a computer apparatus comprising:  at least one memory configured to store computer-readable instructions; and at least one processor configured to execute the computer-readable instructions to:  provide a user interface that comprises a plurality of interaction types to input one or more user reactions to a video during a playback of the video (fig. 1, paragraph 24 wherein user can enter text input or vocal input regarding reaction to viewed content); 
and provide content related to the specific frame in response to a playback request associated with the user reaction (fig. 1-3, paragraph 12 wherein system plays back a particular portion of content based on detected interest in content being viewed).
However Han is silent in regards to disclosing receive from a user during the playback of the video, a user input indicating a selected interaction type from the plurality of interaction types; and associate a user reaction corresponding to the selected interaction type among the one or more user reactions, with a specific frame of the video based on a reaction input time at which the user input is input to the video.
Loganathan discloses receive from a user during the playback of the video, a user input indicating a selected interaction type from the plurality of interaction types (fig. 1-2, paragraphs 36-37 wherein system aggregates data of various user interactions with displayed content); 
and associate a user reaction corresponding to the selected interaction type among the one or more user reactions, with a specific frame of the video based on a reaction input time at which the user input is input to the video (fig. 1-2, paragraphs 25-26 wherein detected user interaction with content is associated with specific frame of content).  Loganathan (paragraph 18) provides motivation to combine the references wherein content provider includes a user interaction analyzer in order for the system to recommend content.  All of the elements are known.  Combining the references would yield the instant claims wherein system compiles various user interactions with content being presented to a user.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  .

19.	Regarding claim 13, Loganathan discloses the computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to:  associate the user reaction with the specific frame that is displayed at the reaction input time (fig. 1-2, paragraphs 26, 32 and 63 wherein user interaction in relation with a target portion of the video item is aggregated by system).

20.	Regarding claim 14, Han discloses the computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to: associate the user reaction with a number of previous frames of the specific frame that is displayed at the reaction input time (fig. 4, paragraphs 53-54 wherein a history of reactions including time points at which reactions occurred and user’s reaction information are shown on the playbar on screen)..

21.	Regarding claim 15, Loganathan discloses the computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to: associate the user reaction with a specific object in the specific frame based on a location in the specific frame at which the user reaction is input (fig. 1-2, paragraphs 26, 32 and 63 wherein user interaction in relation with a target portion of the video item is aggregated by system).

22.	Regarding claim 16, Loganathan discloses the computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to: associate the specific frame with a reaction magnitude that is determined based on a number of inputs per unit time of the user reaction (fig. 1-2, paragraphs 26, 32 and 63 wherein user interaction in relation with a target portion of the video item is aggregated by system).

23.	Regarding claim 17, Han discloses the computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to: generate a control signal to display an image that represents the selected interaction type (fig. 1-3, paragraph 12 wherein system plays back a particular portion of content based on detected interest in content being viewed).

24.	Regarding claim 18, Loganathan discloses the computer apparatus of claim 17, wherein the at least one processor is further configured to execute the computer-readable instructions to: associate the specific frame with a reaction magnitude that is determined based on a number of inputs per unit time of the user reaction (fig. 1-2, paragraphs 26, 32 and 63 wherein user interaction in relation with a target portion of the video item is aggregated by system).
Han discloses generate the control signal to display the image by applying the reaction magnitude to a graphic element of the image (fig. 1-4, paragraphs 11 wherein icons displayed indicate time intervals of user interest of viewed content).

25.	Regarding claim 19, Han discloses the computer apparatus of claim 12 wherein the at least one processor is further configured to execute the computer-readable instructions to: provide the content that comprises at least a portion of the specific frame associated with the user reaction of the selected interaction type in response to a request for the content related to the user reaction of the selected interaction type (fig. 1-3, paragraphs 12 and 27-28 wherein system plays back a particular portion of content based on detected interest in content being viewed).

26.	Regarding claim 20, Loganathan discloses the computer apparatus of claim 12, wherein the at least one processor is further configured to execute the computer-readable instructions to: calculate statistics of the video based on the user reaction by a plurality of users viewing the video (fig. 1-2, paragraphs 26, 32 and 63 wherein user interaction in relation with a target portion of the video item is aggregated by system).

Conclusion
27.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424